Citation Nr: 1241437	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  05-32 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a neck and upper back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial disability rating for a heart murmur with concentric left ventricular hypertrophy and mitral valve prolapse, currently rated as 30 percent disabling effective January 2, 2004; and rated as 60 percent disabling effective September 23, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984; and had non-qualifying service from March 1987 to April 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in November 2009, July 2011, and June 2012.  

Additionally, in its July 2011 and June 2012 remands, the Board noted that the Veteran raised a dental claim that had not been addressed by the agency of original jurisdiction (AOJ).  The Board referred the issue to the RO for development.  It does not appear that there has been any development of the issue.  Consequently, the Board once again refers the issue to the RO for proper development and adjudication.  


FINDINGS OF FACT

1.  A neck and upper back disability was not manifested during the Veteran's active duty service or for several years after service, nor is otherwise related to service.

2.  The Veteran's low back disability is the result of an injury incurred during active duty service.  

3.  Prior to September 23, 2011, the Veteran's heart murmur with concentric left ventricular hypertrophy and mitral valve prolapse was not manifested by more than one episode of congestive heart failure in the past year; a workload of greater than three METs but not greater than five METs did not result in dyspnea, fatigue, angina, dizziness or syncope; and the disability was not manifested by left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Effective September 23, 2011, it is not manifested by chronic congestive heart failure; a workload of three METs or less does not result in dyspnea, fatigue, angina, dizziness, or syncope; and it is not manifested by left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  A neck and upper back disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  A low back disability was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).
  
3.  The criteria for entitlement to a disability evaluation in excess of 30 percent (prior to September 23, 2011) and in excess of 60 percent (effective September 23, 2011) for the Veteran's service-connected heart murmur with concentric left ventricular hypertrophy and mitral valve prolapse have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7000 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated December 2003 and February 2004. 

In any event, the present appeal involves the issue of a higher initial rating, not a claim for an increased rating.  A review of the record shows that the RO, in connection with the Veteran's original service connection claim provided the Veteran with adequate VCAA notice in a February 2004 letter prior to the June 2004 adjudication of the claim which granted service connection.  In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A.  5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-117 (2007).  In line with the reasoning set forth in these judicial decisions, it appears that the notice requirements addressed by the Court in Vasquez-Flores, supra, do not apply to initial rating claims such as the one now on appeal to the Board. 

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, the Board notes that the RO sent the Veteran a March 2006 correspondence that fully complied with Dingess.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in February 2004, September 2011, and July 2012; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he suffers from disabilities to his neck, upper back, and low back as a result of an injury sustained during service.  

Service treatment reports reflect that the Veteran was struck by a vehicle in October 1983.  He was medevaced from Beirut, and hospitalized at Cyprus British Hospital in Naples.  He sustained traumatic fractures to his 8th/9th left ribs.  Examination of the neck revealed jugular venous pressure.  He was also diagnosed with mitral valve prolapse and functional heart murmur.  The Veteran's December 1983 separation examination was normal regarding his spine and other musculoskeletal disabilities.  

Post service outpatient treatment records reveal that in January 1986, the Veteran complained of back problems including low back pain that radiated to his middle back.  He denied any injury, and reported that he felt muscle spasms.  Examination was essentially negative.  In October 1989, he complained of muscle spasms in his neck and the upper part of his back.  In January 1990, he had flu symptoms and complained of muscle spasms in his back.  In October 1989 and January 1990, the diagnosis was musculoskeletal pain.  

The Veteran submitted a March 1990 correspondence in which he stated that the injury to his back and right side occurred while doing a performance test in April 1987 (which is during a period of non-qualifying service).  Since the character of his discharge from the second period of service does not qualify him for benefits based on that period, the Veteran's statement is against the claim. 

The Veteran also submitted a March 1990 statement from a private doctor (Dr. D.N.W.) who stated that the Veteran has been under care for a neck injury since February 1990.   

A VA clinical record for December 2003 shows the Veteran complained of having burning pains in his back in the bilateral lumbar and upper right areas, for 2 weeks and intermittently over the years.  He said that he had been injured in the ribs by a dump truck in service in 1983.  The examiner noted that the Veteran did not appear to be in pain and sat in a relaxed manner.  His back had normal flexion and extension without apparent discomfort.  He was able to lie down and sit up on the examination table without apparent discomfort.  There was no resistance to straight leg raising.  The assessment was intermittent lumbar muscle pain.  There was no neck or upper back diagnosis.  X-rays revealed a pars defect at L5 with Grade 1 spondylolisthesis at L5 on S1.  

A July 2009 MRI revealed L5-S1, bilateral spondylolysis with grade 2 spondylolisthesis resulting in unroofing of the posterior disk margin with distortion and severe bilateral foraminal stenosis.  Mild annular bulging was also suggested and mild bilateral facet generative changes were questioned.  There was questionable mild bilateral facet degenerative changes in L4-5.  

The Veteran underwent a VA examination of the spine in September 2011.  The examiner reviewed the claims file in conjunction with the examination.  After a thorough examination, the examiner opined that that Veteran's upper and lower back disabilities were less likely than not related to service.  His opinion was based on the fact that the service treatment records noted fractured ribs; but also that the Veteran denied any problems at present.  The examiner noted that the next tour of duty mention of the incident occurred in October 1989, when the Veteran complained of thoracolumbar and cervical spine muscle spasms.  He further noted that there are no records showing a significant event or any complaints in the lower back.  Finally, he speculated that the Veteran could have had the congenital defect of spondylolysis (which could be asymptomatic for a lifetime) and it could have converted to spondylolysthesis by way of a post service motor vehicle accident or lift at home.  He stated that in any event, there is no evidence to link his current disability to service.  

The Veteran underwent additional VA examinations (to his thoracolumbar and cervical spines) in July 2012.  The examiner reviewed the claims file in conjunction with the examinations.  The Veteran complained of left neck/trapezius pain that has been "developing over the years."  The Veteran related it to the October 1983 in-service accident.  The examiner stated that the records indicate that the Veteran was treated for low back pain and rib fractures at that time.  After a thorough examination of the Veteran's cervical spine, the examiner opined that the Veteran's cervical spine disability is less likely than not related to service.  His rationale was that the service treatment reports reflect low back pain and rib fractures; but there was no indication of a neck injury and there have been no continuity of symptoms.  

With regards to the Veteran's lumbosacral spine, the Veteran reported that he fractured his ribs and suffered a myocardial contusion when he was struck by a vehicle in October 1983 (during service).  He reported that he has had chronic back pain since then.  The pain was described a dull, aching pain across the mid and low back, with some pain at the anterior ribs on the left.  The Veteran stated that the disability has not prevented him from performing his job doing electrical work.  After a thorough examination, in which he noted that arthritis has been documented, the examiner opined that it is at least as likely as not that the Veteran's low back disability is related to service.  His rationale was that the service treatment records reflect a severe injury that required hospitalization.  He also stated that the Veteran has had continuity of back symptoms in the form of a chronic, dull ache.  

Upper back and neck
The Board finds that the preponderance of the evidence weighs against the claim.  Although the Board recognizes that the Veteran was involved in an in-service accident which resulted in injuries to his ribs and heart, the service treatment records fail to show any evidence of an upper back and/or neck injury.  He underwent a separation examination in December 1983, which yielded normal findings.  His first complaints of neck pain are dated October 1989.  Moreover, although the Veteran clearly believes that his current neck disability is related to the in-service accident, he has not made any contention regarding continuity of symptomatology.  Finally, the Board notes that two VA examiners have rendered opinions regarding the Veteran's upper back and neck disability, and both examiners rendered opinions that weigh against the Veteran's claims.  Consequently, there is no competent medical evidence that supports the Veteran's claim.  

In the absence of any findings in the service treatment records and in the absence of any competent medical nexus opinion supporting the claim, the Board finds that a preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for an upper back and neck disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Low back
The Board notes that the September 2011 VA examiner provided an opinion that weighs against the Veteran's claim; and the July 2012 VA examiner provided an opinion that weighs in favor of the Veteran's claim.

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Board finds that there are no substantial or significant factors which favor one examination report over another.  Both examiners performed thorough examinations; neither opinion was wholly persuasive.  The September 2011 examiner's opinion weighed against the Veteran's claim.  The negative nexus opinion was based on the fact that there were no back symptoms noted at the time of the October 1983 injury; and the first "of duty mention" of back pain occurred in October 1989 (six years after service).  However, the examiner failed to note that the Veteran first complained of back pain (and spasms) in January 1986 (approximately two years after the 1983 injury).  Moreover, the examiner failed to comment on the Veteran's lay statements regarding continuity of symptomatology.  The Board notes that the lack of treatment in 1984 and 1985.  However, the examiner cannot simply ignore the Veteran's lay statements regarding continuous symptoms.  Consequently, the September 2011 examiner's opinion was rendered without a discussion of all the pertinent evidence.  

The July 2012 examiner rendered an opinion weighing in the Veteran's favor.  His positive nexus opinion was based on the assumption that the service treatment records reflected low back pain in conjunction with the October 1983 in-service incident; and the fact that the Veteran complained of continuity of symptomatology since the injury.  In this case, the examiner was incorrect in stating that the service treatment records reflect complaints of low back pain.  However, he was correct to acknowledge the Veteran's lay statements regarding continuity of symptomatology.  Despite a lack of findings in the service treatment records, the examiner is competent to render an opinion that weighs in the Veteran's favor, based on the severity of the injury and the Veteran's statements of continuity of symptomatology.    

The question involved in this case is essentially medical in nature.  Trained medical personnel are in disagreement as to whether the October 1983 in-service accident is the cause of the Veteran's current low back disability.  After reviewing the totality of the evidence, the Board can only reach the conclusion that the evidence is at least in equipoise with regard to the question of whether the Veteran's low back disability resulted from the injury suffered in line of duty.  38 U.S.C.A. § 5107(a). 

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected heart murmur with concentric left ventricular hypertrophy and mitral valve prolapse has been rated by the RO under the provisions of Diagnostic Code 7000.  Under this regulatory provision, a workload of greater than seven METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or with continuous medication required warrants a 10 percent evaluation.  The next higher evaluation of 30 percent disabling is available where a workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope; or with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  An evaluation of 60 percent disabling is available where there has been more than one episode of congestive heart failure in the past year; where a workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, the maximum evaluation of 100 percent disabling is warranted for chronic congestive heart failure; where a workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7000 (2012).

The Veteran underwent a VA examination in February 2004.  The Veteran denied any known history of heart disease or hypertension.  He complained of "gas" around his heart; and chest pain with exertion.  Upon examination, his heart was bradycardic with 2/6 systolic murmur in the left sternal border.  An electrocardiogram (EKG) revealed marked sinus bradycardia with minimal voltage criteria for left ventricular hypertrophy.  T-wave abnormalities signified possible lateral ischemia.  X-rays revealed valves and aorta to be normal.  There was chamber concentric left ventricular hypertrophy.  The estimated left ventricular ejection fraction was 65 to 70 percent.  There was mild mitral regurgitation and mild aortic insufficiency.  He was diagnosed with mitral regurgitation, aortic insufficiency, and coronary diastolic dysfunction.    

In order to warrant a rating in excess of 30 percent, the Veteran's disability would have to be manifested by more than one episode of congestive heart failure in the past year; it would also be warranted if a workload of greater than three METs but not greater than five METs resulted in dyspnea, fatigue, angina, dizziness or syncope; or if there was left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

Outpatient treatment reports subsequent to the February 2004 VA examination reflect treatment for hypertension.  Regarding the Veteran's heart, the treatment reports reflect regular rate and rhythm, with no murmur or gallop.  

Neither the February 2004 examination report, nor the subsequent outpatient treatment reports reflect more than one episode of congestive heart failure within one year.  No METs test was conducted; and the estimated left ventricular ejection fraction of 65 to 70 percent is greater than the 30 to 50 percent necessary to warrant a higher rating.  Consequently, the preponderance of the evidence weighs against a claim for a rating in excess of 30 percent prior to September 23, 2011.  

Effective September 23, 2011
The Veteran's heart murmur with concentric left ventricular hypertrophy and mitral valve prolapse is rated 60 percent effective September 23, 2011 (the date of his most recent VA examination).  

The September 2011 examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of some stinging across his chest that comes 24 hours after exertion.  The examiner noted that an echocardiogram performed in 2004 showed aortic insufficiency and mild mitral insufficiency.  The examiner also noted that the Veteran requires amlodipine for hypertension.    

The Veteran underwent an electrocardiogram (EKG) which revealed borderline left ventricular hypertrophy.  The examiner attempted to perform a stress test to determine the Veteran's METs level; but the Veteran was unable to perform the test due to leg pain.  Consequently, the examiner performed an interview-based METs test.  The examiner determined that the lowest activity level which would result in dyspnea, fatigue, angina, dizziness or syncope is greater than three METs but not greater than five METs (the examiner estimated it to be 4 METs).  Additionally, the examiner conducted an echocardiogram which revealed left ventricular ejection fraction of 55 percent.  The examiner further stated that the Veteran does not have congestive heart failure; and that the Veteran's heart disability does not impact his ability to work.   

The Board notes that the ejection fraction of 55 percent does not meet the criteria for a 60 percent rating; but the METs test is consistent with a rating of 60 percent.  In order to warrant a rating in excess of 60 percent, the Veteran's disability would have to be manifested by chronic congestive heart failure; it would also be warranted if a workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  The September 2011 examination findings simply do not reflect evidence of any of these criteria.  The examiner specifically stated that the Veteran does not have congestive heart failure; that a workload of 4 METs results in dyspnea, fatigue, angina, dizziness, or syncope; and that the Veteran's left ventricular dysfunction has an ejection fraction of 55 percent.

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 30 and 60 percent schedular ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 30 percent prior to September 23, 2011, and in excess of 60 percent effective September 23, 2011, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

Entitlement to service connection for a low back disability is warranted.  To this extent, the appeal is granted, subject to the laws and regulations governing the payment of monetary awards. 

Entitlement to service connection for an upper back and neck disability is not warranted.  

Entitlement to increased ratings for the service connected heart murmur with concentric left ventricular hypertrophy and mitral valve prolapse is not warranted.  To this extent, the appeal is denied.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


